Mr. Justice Benson
delivered the opinion of the court.
1, 2. There are several assignments of error, but it is necessary- to consider but one: Did the court err in striking the complaint from the files and dismissing the suit? It does not require a citation of authorities to show that it is proper to strike a pleading from the files which is not properly verified. It is settled in this state that the action of a trial court in permitting or refusing an amendment of verification is discretionary,- and not reviewable here: Blanchard v. Bennett, 1 Or. 328. In the case at bar there is no record of any application for leave to amend, and no order permitting amendment until long after the decree was entered, and then by a judge before whom the matter was not pending. Even that order was afterward vacated during the term at which it was made, and cannot now be considered as affecting the case.
3. Her primary pleading having been properly stricken from the files without leave to amend, the plaintiff had no standing in court. Litigation cannot proceed if there is no complaint.’ Hence dismissal of the suit followed as a matter of course irrespective of the reasons given by the presiding judge for his decision. Under these circumstances there was no error in the decree, and it is therefore affirmed.
Affirmed.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice McBride concur.